Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on December 4th, 2020.  Claims 1 to 20 are pending and examined below.

Claim Interpretation
	The term “coverage area” is not defined in the specification.  For the purposes of examination, the Examiner interprets the term “coverage area” to refer to the extent of the environment zone.
	The term “environment zone” is quite broad and vague even.  The Examiner used the broadest reasonable interpretation for this term based on the specification.  The Examiner is interpreting the term “environment zone” to be a synonym of any of the following terms.  The list is not exhaustive and only used for the purposes of illustration.
clean air area, clean-air area, clean air region, clean-air region, clean air zone, clean-air zone.
emission free area, emission-free area, emission free region, emission-free region, emission free zone, emission-free zone.
emission inhibited area, emission-inhibited area, emission inhibited region, emission-inhibited region, emission inhibited zone, emission-inhibited zone.
low emission area, low-emission area, low emission region, low-emission region, low emission zone, low-emission zone.
low pollution area, low-pollution area, low pollution region, low-pollution region, low pollution zone, low-pollution zone.
no emission area, no-emission area, no emission region, no-emission zone, no emission region, no emission-zone.
no pollution area, no-pollution area, no pollution region, no-pollution zone, no pollution region, no pollution-zone.
pollution free area, pollution-free area, pollution free region, pollution-free region, pollution free zone, pollution-free zone.
pollution inhibited area, pollution-inhibited area, pollution inhibited region, pollution-inhibited region, pollution inhibited zone, pollution-inhibited zone.
reduced emission area, reduced-emission area, reduced emission region, reduced-emission region, reduced emission zone, reduced-emission zone.
reduced pollution area, reduced-pollution area, reduced pollution region, reduced-pollution region, reduced pollution zone, reduced-pollution zone.
zero emission area, zero-emission area, zero emission region, zero-emission region, zero emission zone, zero-emission zone.
zero pollution area, zero-pollution area, zero pollution region, zero-pollution region, zero pollution zone, zero-pollution zone.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term “other sensors” renders the claim indefinite.  For the purposes of examination, the Examiner interprets the claim as refers to any kind of sensor or observation, which follows the broadest reasonable interpretation of the final clause of this limitation.
Regarding claim 14, the term “map tile area” is undefined in the specification and is otherwise undefinable.  It renders the claim indefinite since it is not possible to establish the elements that compose the region.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of determining whether a vehicle is in a . This judicial exception is not integrated into a practical application because the claims amount to merely including instructions to implement an abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a process (“method”), claim 15 is to a machine (“system”), and claim 20 is to a system (“computer programmable product”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the mental process of determining whether a vehicle is in a low-emission zone.  This mental process is often performed by humans in cities that have already implemented low-emission zones.  This mental process involves observation (“obtaining at least one observation…”, “obtaining route information for navigation”), evaluation (“determining a confidence value…”, “generate a time schedule for the environmental zone…”, “determining … at least one location…”, “determining a coverage area for the environmental zone…”), and judgment (“detecting the environmental zone…”).  
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The only additional element is in claim 20 for “providing the navigation instructions…”.  The Examiner interprets this step as containing both part of the mental process involving judgment and post-solution displaying, which is a form of insignificant extra solution activity.  As such, the additional element does not integrate the judicial exception into a practical application.  The claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, all additional elements are insignificant.
This analysis does not change for the dependent claims:
Claims 2 to 10 and 12 to 14 and 16 to 19 only modify the nature of the mental process itself, and therefore do not introduce any additional elements that can change the analysis.
Claim 11 introduces the additional element of “generating navigational alerts…”.  The additional element is a form of post-solution displaying and therefore amounts to insignificant extra-solution activity.  The analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 to 4, 6 to 7, and 14 to 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken et al. (GB 2547714 A), hereinafter known as Kjølerbaken, in view of Sorgatz (DE 102012015961 A1), hereinafter known as Sorgatz.
Regarding claim 1, Kjølerbaken teaches a method comprising
obtaining at least one observation associated with the environmental zone in a region (Kjølerbaken, page 6, lines 26 to 30, "In some embodiments, the vehicle comprises at least one sensor for measuring an external air quality parameter. This may provide the vehicle with a degree of autonomy in determining the local air quality and may allow the vehicle, at least in some embodiments, to contribute to the determination of whether a given area should be designated as a reduced-emission zone."); 
determining a statistical value associated with the at least one observation in the region (Kjølerbaken, page 9, line 27 to page 10, line 1, "In some further potentially overlapping embodiments, the method further comprises: combining sensor data with an output from a wide area air quality model to generate combined data; and determining whether to designate the particular location as a reduced-emission zone at least partly based on said combined data at said particular location. This combination of sensor data and air quality model data can be achieved using a number of different techniques including but not limited to statistical data fusion and data assimilation methods. By combining the sensor data with a model such as a computer simulation of air quality in a given area, the combined data can provide a better estimate of air quality than either source alone."); and
detecting the environmental zone in the region based on the confidence value associated with the at least one observation in the region, wherein detecting comprises determining either one of a presence or an absence of the environmental zone in the region (Kjølerbaken, page 7, lines 13 to 21, "When viewed from a third aspect, the present invention provides a method of designating one or more reduced-emission zones at one or more locations, the method comprising: receiving air quality data and location data from a plurality of vehicles; analysing said air quality data to determine at least one air quality parameter at each of said one or more locations; determining whether to designate a particular location as a reduced-emission zone at least partly based on said air quality parameter at said particular location;").
Kjølerbaken does not teach but Sorgatz teaches a method comprising
determining a confidence value associated with the at least one observation in the region (Sorgatz, provided translation, " The device for specifying the drive mode can be based, for example, on an evaluation of the current location of the vehicle and its stay in a zone in which the operation in internal combustion engine mode is not permitted, but also take into account other influencing variables, in particular the state data of the various units of the vehicle but may also include other parameters. For example, the internal combustion engine 14 be started automatically if due to very cold exterior and / or interior temperatures, it can be assumed that a significant performance for the operation of heaters is called immediately after or after departure, if it can be concluded that due to known from a navigation system data immediately after Ride should be driven on a significant slope or if it is known from data of the navigation system that the vehicle will enter in a short time with high probability in a zero-emission zone and the charging of the battery 34 is rated as insufficient. Conversely, the device for specifying the drive mode, for example, specify the flywheel-based drive mode, if from z. B. data from a navigation device can be concluded that the operation of the internal combustion engine is not permitted or desired.").
It would have been obvious to a person having ordinary skill in the art to modify the method of Kjølerbaken with the probabilities of Sorgatz, because probability provides a single number that quantifies the confidence in a series of measurement and would be a simple option to achieve the stated goal of assessing the uncertainty in the determination of being in a low-emission zone or not.
Regarding claim 2, Kjølerbaken in view of Sorgatz discloses a method wherein
detecting the environmental zone further comprises detecting a coverage area associated with the environmental zone in the region (Kjølerbaken, figure 3, element 44; and Kjølerbaken, page 15, lines 19 to 26, " The computer 34 may also determine from air quality sensor data provided by vehicles 2, 24, 26, 28 and/or the air quality monitoring stations 36 that air pollution is high surrounding a residential area 42. Accordingly, the computer 34 may then designate a reduced-emission zone 44 surrounding the residential area 42. As before, the change in status of this area may then be communicated to one or more of the vehicles 2, 24, 26, 30 as appropriate. This reduced-emission zone 44 may then be kept in place until such a time that the level of air pollution in the residential area 42 falls to an acceptable level.").
Regarding claim 3, Kjølerbaken in view of Sorgatz discloses a method wherein
generating a time schedule for the environmental zone based on the determined coverage area of the environmental zone in the region (Kjølerbaken, page 5, lines 4 to 12, "However in alternative embodiments, the reduced-emission zone is designated dynamically. For example, it may not be necessary to keep the reduced-emissions zones in place constantly. In some such embodiments, the reduced-emission zone is dependent on a time of day, day of week, time of year etc. Using the example of a zone set up around a city, it may be that the roads within the city are relatively empty at weekends and so the restrictions could be lifted or the size of the zone could be reduced.  Similarly, it may be determined that it is only important to reduce emissions around a school between the hours of 8:00 AM and 5:00 PM, and the restrictions may be eased outside these times."; and Kjølerbaken, page 15, lines 7 to 17, "Particular examples of the wide area air quality monitoring system are described with reference to Fig. 3. In this example, a first reduced-emission zone 40 is established with a fixed radius surrounding a school 38. While this zone 40 may be permanent, the computer 34 may opt to selectively enable and disable the zone 40 depending on the time for day. For example, if the school and its surrounding area are typically only occupied between 8AM and 5PM, the computer may designate the surrounding area as a reduced emission zone 40 between these hours but not outside these hours.  Thus, while the school is occupied, vehicular traffic is instructed to use reduced-emission modes (such as the hybrid car 2 operating using its electric motor 52 and the petrol-driven car 26 reducing its emissions e.g. by damping its throttle response).").
Regarding claim 4, Kjølerbaken in view of Sorgatz discloses a method wherein
predicting either one of the presence or absence of the environmental zone based on the generated time schedule and the coverage area of the environmental zone (Kjølerbaken, page 15, lines 7 to 17, " Particular examples of the wide area air quality monitoring system are described with reference to Fig. 3. In this example, a first reduced-emission zone 40 is established with a fixed radius surrounding a school 38. While this zone 40 may be permanent, the computer 34 may opt to selectively enable and disable the zone 40 depending on the time for day. For example, if the school and its surrounding area are typically only occupied between 8AM and 5PM, the computer may designate the surrounding area as a reduced emission zone 40 between these hours but not outside these hours.  Thus, while the school is occupied, vehicular traffic is instructed to use reduced-emission modes (such as the hybrid car 2 operating using its electric motor 52 and the petrol-driven car 26 reducing its emissions e.g. by damping its throttle response).").
Regarding claim 6, Kjølerbaken in view of Sorgatz discloses a method wherein
the at least one observation further comprises at least one of a positive observation and a negative observation, wherein the positive observation is associated with a first determination of presence of environmental zone in the region and the negative observation is associated with a second determination of absence of environmental zone in the region (Kjølerbaken, page 12, lines 4 to 13, "The car 2 may obtain information regarding the locations of any reduced-emission zones in a number of ways. Firstly, the car 2 may have a list of predetermined reduced-emission zones stored locally, e.g. in the memory of the controller 54. The controller 54 may then compared the current location of the car 2 as determined by the GPS receiver 14 to the list of known reduced-emission zones. If the controller 54 determines that the car 2 is within a reduced-emission zone, it switches the car 2 to its electric mode wherein it is driven by the electric motor 52.  However, if the controller 54 determines that the car 2 is not within a reduced-emission zone, it switches the car 2 to its petrol-driven mode wherein it is driven by the petrol engine 50 if it is travelling above the conventional threshold speed described previously.").
Regarding claim 7, Kjølerbaken in view of Sorgatz discloses a method wherein
each of the at least one positive observation and the at least one negative observation is associated with a time interval associated with each day in a week (Kjølerbaken, page 3, lines 1 to 19, " In some embodiments of the first aspect of the invention, the vehicle is arranged to determine its current location. This may, by way of example only, comprise a global positioning system (GPS) device or the vehicle may be arranged to use radio signal-based triangulation to determine its location. The vehicle may then compare its current location to a stored list of reduced-emissions zone locations. The vehicle may, at least in some embodiments, be arranged such that if its current location corresponds to a reduced-emissions zone location stored in the list, it compares a current time with a zone activation time associated with the reduced-emission zone and switches to its reduced-emission mode only if the reduced-emission zone is currently active. This is particularly advantageous where at least some of the reduced-emission zones stored in the list are dependent on a time of day, day of week, time of year etc. For example, a reduced-emission zone around a school may only be active between the hours of 8AM and 5PM, Monday to Friday. In such situations, the vehicle can advantageously check whether or not it needs to switch to its reduced-emission mode not only based on its location but also the current time, day of the week etc. This allows the vehicle to determine whether a location is designated as a reduced-emission zone without requiring a real-time communication session with any central controller.").
Regarding claim 14, Kjølerbaken in view of Sorgatz discloses a method wherein
the region comprises at least one of a location point, a map tile area, a road segment, and a lane (Kjølerbaken, figure 3, element 38, "school", which is depicted as a point).
Regarding claim 15, Kjølerbaken teaches a system comprising
a memory configured to store computer-executable instructions (Kjølerbaken, page 12, lines 4 to 6, "The car 2 may obtain information regarding the locations of any reduced-emission zones in a number of ways. Firstly, the car 2 may have a list of predetermined reduced-emission zones stored locally, e.g. in the memory of the controller 54."); and
one or more processors configured to execute the instructions to (Kjølerbaken et al. (GB 2547714 A), figure 1, element 54, "controller", a computer configured to perform the method):
obtain, for a predefined time interval, at least one observation associated with the environmental zone in the region (Kjølerbaken, page 6, lines 26 to 30, "In some embodiments, the vehicle comprises at least one sensor for measuring an external air quality parameter. This may provide the vehicle with a degree of autonomy in determining the local air quality and may allow the vehicle, at least in some embodiments, to contribute to the determination of whether a given area should be designated as a reduced-emission zone.");
determine, for the predefined time interval, a statistical value associated with the at least one observation (Kjølerbaken, page 9, line 27 to page 10, line 1, "In some further potentially overlapping embodiments, the method further comprises: combining sensor data with an output from a wide area air quality model to generate combined data; and determining whether to designate the particular location as a reduced-emission zone at least partly based on said combined data at said particular location. This combination of sensor data and air quality model data can be achieved using a number of different techniques including but not limited to statistical data fusion and data assimilation methods. By combining the sensor data with a model such as a computer simulation of air quality in a given area, the combined data can provide a better estimate of air quality than either source alone."); and
generate a time schedule for the environmental zone in the region based on the determined confidence value and the predefined time interval (Kjølerbaken, page 5, lines 4 to 12, "However in alternative embodiments, the reduced-emission zone is designated dynamically. For example, it may not be necessary to keep the reduced-emissions zones in place constantly. In some such embodiments, the reduced-emission zone is dependent on a time of day, day of week, time of year etc. Using the example of a zone set up around a city, it may be that the roads within the city are relatively empty at weekends and so the restrictions could be lifted or the size of the zone could be reduced.  Similarly, it may be determined that it is only important to reduce emissions around a school between the hours of 8:00 AM and 5:00 PM, and the restrictions may be eased outside these times."; and Kjølerbaken, page 15, lines 7 to 17, "Particular examples of the wide area air quality monitoring system are described with reference to Fig. 3. In this example, a first reduced-emission zone 40 is established with a fixed radius surrounding a school 38. While this zone 40 may be permanent, the computer 34 may opt to selectively enable and disable the zone 40 depending on the time for day.  For example, if the school and its surrounding area are typically only occupied between 8AM and 5PM, the computer may designate the surrounding area as a reduced emission zone 40 between these hours but not outside these hours.  Thus, while the school is occupied, vehicular traffic is instructed to use reduced-emission modes (such as the hybrid car 2 operating using its electric motor 52 and the petrol-driven car 26 reducing its emissions e.g. by damping its throttle response).
Kjølerbaken does not teach but Sorgatz does teach a system wherein the processors are configured to
determine, for the predefined time interval, a confidence value associated with the at least one observation (Sorgatz, provided translation, "The device for specifying the drive mode can be based, for example, on an evaluation of the current location of the vehicle and its stay in a zone in which the operation in internal combustion engine mode is not permitted, but also take into account other influencing variables, in particular the state data of the various units of the vehicle but may also include other parameters. For example, the internal combustion engine 14 be started automatically if due to very cold exterior and / or interior temperatures, it can be assumed that a significant performance for the operation of heaters is called immediately after or after departure, if it can be concluded that due to known from a navigation system data immediately after Ride should be driven on a significant slope or if it is known from data of the navigation system that the vehicle will enter in a short time with high probability in a zero-emission zone and the charging of the battery 34 is rated as insufficient. Conversely, the device for specifying the drive mode, for example, specify the flywheel-based drive mode, if from z. B. data from a navigation device can be concluded that the operation of the internal combustion engine is not permitted or desired.).
It would have been obvious to a person having ordinary skill in the art to modify the method of Kjølerbaken with the probabilities of Sorgatz, because probability provides a single number that quantifies the confidence in a series of measurement and would be a simple option to achieve the stated goal of assessing the uncertainty in the determination of being in a low-emission zone or not.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz as applied to claim 1 above, and further in view of Augst (US 20170305424 A1), hereinafter known as Augst.
obtaining the at least one observation associated with the environmental zone in the region further comprises obtaining the at least one observation based on at least one of road sign data, one or more pollution sensors, and one or more other sensors in a vehicle (Augst, ¶[0157], "In particular, in this context the route sections with specific environmental zones 1, 2, 3, 4 can be determined from a navigation map and/or from the back end and/or by means of a road sign identifier, for example also with a camera. The optimized portions of the fuel types can subsequently be determined and/or the vehicle 10, 20 can correspondingly switch fuel types over as it travels along the route."; and Augst, ¶[0103], "In addition, it is possible to take into account specific target values for noise nuisance, CO2 emissions, fine dust emissions, etc. on specific route sections. It is therefore also possible to take into account an information item about the environmental zones of specific route sections. For example, an environmental zone with means of the first vehicle 10 or of a second vehicle 20 can be determined and subsequently the ideal portion of a specific type of energy which is suitable for the respective route sections can be determined. In particular, in this context the route sections with specific environmental zones can be determined from a navigation map, from the back end and/or by means of a traffic sign recognition system, for example also with a camera. Subsequently, the optimized portions of the types of energy can be determined and/or the first vehicle 10 can then correspondingly switch over thereto when traveling along the route.).
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the sensor readings of Augst, because vehicle sensors provide immediate and up-to-date information.

Claim(s) 8 and 16 to 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz as applied to claims 7 and 15 above, and further in view of Averbuch et al. (US 20190362162 A1), hereinafter known as Averbuch.
Regarding claim 8, Kjølerbaken in view of Sorgatz does not teach but Averbuch teaches a method wherein determining the confidence value comprises
determining a plurality of observations in the region for the time interval associated with the at least one observation, wherein the plurality of observations include a plurality of positive observations and a plurality of negative observations; aggregating the plurality of positive observations to determine an aggregated positive observation value; aggregating the plurality of negative observations to determine an aggregated negative observation value; and determining the confidence value based on the aggregated positive observation value and the aggregated negative observation value (Averbuch, abstract, "An approach is provided for detecting a presence of a physical divider on a road segment. The approach, for example, involves determining a number of positive observations of the physical divider on the road segment based on sensor data collected from one or more vehicles traveling the road segment. The approach also involves determining a number of negative observations of the physical divider on the road segment based on the sensor data. The approach further involves calculating a probability of the presence of the physical divider based on the number of the positive observations and the number of the negative observations. The approach further involves updating map data for the road segment to indicate the presence of the physical divider based on determining that the probability of the presence of the physical divider is greater than a threshold value.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the calculation method of Averbuch, since this method directly uses the frequentist interpretation of probability to calculate the probability empirically, and this interpretation of probability is a simple and easy to implement method when much data are available.
Regarding claim 16, Kjølerbaken in view of Sorgatz teach a system configured to
generate the time schedule of the environmental zone based on the detection (Kjølerbaken, page 5, lines 4 to 12, "However in alternative embodiments, the reduced-emission zone is designated dynamically. For example, it may not be necessary to keep the reduced-emissions zones in place constantly. In some such embodiments, the reduced-emission zone is dependent on a time of day, day of week, time of year etc. Using the example of a zone set up around a city, it may be that the roads within the city are relatively empty at weekends and so the restrictions could be lifted or the size of the zone could be reduced.  Similarly, it may be determined that it is only important to reduce emissions around a school between the hours of 8:00 AM and 5:00 PM, and the restrictions may be eased outside these times."; and Kjølerbaken, page 15, lines 7 to 17, " Particular examples of the wide area air quality monitoring system are described with reference to Fig. 3. In this example, a first reduced-emission zone 40 is established with a fixed radius surrounding a school 38. While this zone 40 may be permanent, the computer 34 may opt to selectively enable and disable the zone 40 depending on the time for day. For example, if the school and its surrounding area are typically only occupied between 8AM and 5PM, the computer may designate the surrounding area as a reduced emission zone 40 between these hours but not outside these hours.  Thus, while the school is occupied, vehicular traffic is instructed to use reduced-emission modes (such as the hybrid car 2 operating using its electric motor 52 and the petrol-driven car 26 reducing its emissions e.g. by damping its throttle response).").
Kjølerbaken in view of Sorgatz does not teach but Averbuch teaches a system configured to
determine for the predefined interval, a plurality of observations comprising a plurality of positive observations associated with the environmental zone in the region for the predefined time interval and a plurality of negative observations associated with the environmental zone in the region for the predefined time interval; aggregate, for the region and the predefined time interval, both the plurality of positive observations and the plurality of negative observations to determine a corresponding aggregated positive observation value and a corresponding aggregated negative observation value; determine, for the region and the predefined time interval, the confidence value based on the aggregated positive observation value and the aggregated negative observation value; detect, for the region and the predefined time interval, either one of a presence or an absence of the environmental zone based on the confidence value (Averbuch, abstract, " An approach is provided for detecting a presence of a physical divider on a road segment. The approach, for example, involves determining a number of positive observations of the physical divider on the road segment based on sensor data collected from one or more vehicles traveling the road segment. The approach also involves determining a number of negative observations of the physical divider on the road segment based on the sensor data. The approach further involves calculating a probability of the presence of the physical divider based on the number of the positive observations and the number of the negative observations. The approach further involves updating map data for the road segment to indicate the presence of the physical divider based on determining that the probability of the presence of the physical divider is greater than a threshold value."; and Averbuch, ¶[0066], "The retrieval of the sensor data and/or the map data can occur in real-time or near real-time, continuously, periodically, according to a schedule, on demand, etc.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the calculation method of Averbuch, since this method directly uses the frequentist interpretation of probability to calculate the probability empirically, and this interpretation of probability is a simple and easy to implement method when much data are available.
Regarding claim 17, Kjølerbaken in view of Sorgatz discloses a system wherein the time schedule generation step comprises
identify a plurality of time intervals for each day in a week; detect, for each sub-interval in the plurality of time intervals, either one of the presence or absence of the environmental zone in the region, wherein each sub-interval corresponds to the predefined time interval; and generate the time schedule of the environmental zone in the region based on detection, wherein the generated time schedule comprises data indicating either one of the presence or absence of the environmental zone in the region for each sub-interval in the plurality of time intervals for each day in the week (Kjølerbaken, page 5, lines 4 to 12, "However in alternative embodiments, the reduced-emission zone is designated dynamically. For example, it may not be necessary to keep the reduced-emissions zones in place constantly. In some such embodiments, the reduced-emission zone is dependent on a time of day, day of week, time of year etc. Using the example of a zone set up around a city, it may be that the roads within the city are relatively empty at weekends and so the restrictions could be lifted or the size of the zone could be reduced.  Similarly, it may be determined that it is only important to reduce emissions around a school between the hours of 8:00 AM and 5:00 PM, and the restrictions may be eased outside these times."; and Kjølerbaken, page 15, lines 7 to 17, "Particular examples of the wide area air quality monitoring system are described with reference to Fig. 3. In this example, a first reduced-emission zone 40 is established with a fixed radius surrounding a school 38. While this zone 40 may be permanent, the computer 34 may opt to selectively enable and disable the zone 40 depending on the time for day. For example, if the school and its surrounding area are typically only occupied between 8AM and 5PM, the computer may designate the surrounding area as a reduced emission zone 40 between these hours but not outside these hours.  Thus, while the school is occupied, vehicular traffic is instructed to use reduced-emission modes (such as the hybrid car 2 operating using its electric motor 52 and the petrol-driven car 26 reducing its emissions e.g. by damping its throttle response).").

Claim(s) s 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz as applied to claims 1 and 15 above, and further in view of Buck et al. (DE 102017005174 A1), hereinafter known as Buck.
Regarding claim 9, Kjølerbaken in view of Sorgatz does not teach but Buck teaches a method wherein
determining the confidence value further comprises monitoring, in real time, a change in confidence value associated with the at least one observation in the region (Buck, provided translation, "On the basis of the at least one driving restriction information about the at least one area as well as the additional information characterizing the motor vehicle, the navigation device determines the probability of the current trafficability of the respective area, in particular of the at least one area.").
It would have been obvious to a person having ordinary skill in the art to combine the method Kjølerbaken in view of Sorgatz with the real-time probability monitoring of Buck, since this real-time monitoring provides the most accurate and up-to-date information and therefore improves the predictions.
Regarding claim 19, Kjølerbaken in view of Sorgatz teaches a system wherein the processors are further configured to
generate an updated time schedule for the environmental zone in the region based on the determined change in the confidence value and the predefined time interval (Kjølerbaken, page 5, lines 4 to 12, " However in alternative embodiments, the reduced-emission zone is designated dynamically. For example, it may not be necessary to keep the reduced-emissions zones in place constantly. In some such embodiments, the reduced-emission zone is dependent on a time of day, day of week, time of year etc. Using the example of a zone set up around a city, it may be that the roads within the city are relatively empty at weekends and so the restrictions could be lifted or the size of the zone could be reduced.  Similarly, it may be determined that it is only important to reduce emissions around a school between the hours of 8:00 AM and 5:00 PM, and the restrictions may be eased outside these times."; and Kjølerbaken, page 15, lines 7 to 17, "Particular examples of the wide area air quality monitoring system are described with reference to Fig. 3. In this example, a first reduced-emission zone 40 is established with a fixed radius surrounding a school 38. While this zone 40 may be permanent, the computer 34 may opt to selectively enable and disable the zone 40 depending on the time for day. For example, if the school and its surrounding area are typically only occupied between 8AM and 5PM, the computer may designate the surrounding area as a reduced emission zone 40 between these hours but not outside these hours.  Thus, while the school is occupied, vehicular traffic is instructed to use reduced-emission modes (such as the hybrid car 2 operating using its electric motor 52 and the petrol-driven car 26 reducing its emissions e.g. by damping its throttle response).").
Kjølerbaken in view of Sorgatz does not teach but Buck teaches a system wherein the processors are further configured to
identify, in real-time, a change in the confidence value associated with the at least one observation (Buck, provided translation, "On the basis of the at least one driving restriction information about the at least one area as well as the additional information characterizing the motor vehicle, the navigation device determines the probability of the current trafficability of the respective area, in particular of the at least one area.").
It would have been obvious to a person having ordinary skill in the art to combine the method Kjølerbaken in view of Sorgatz with the real-time probability monitoring of Buck, since this real-time monitoring provides the most accurate and up-to-date information and therefore improves the predictions.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz as applied to claim 1 above, and further in view of Nangeroni et al. (US 20190383627 A1), hereinafter known as Nangeroni.
Regarding claim 10, Kjølerbaken in view of Sorgatz does not teach but Nangeroni teaches a method further comprising
determining confidence value of at least one missing observation for the region based on a historical confidence value associated with the at least one observation (Nangeroni, ¶[0084], "Vehicle operation rules associated with primary geographic regions can optionally be associated with vehicle pose (e.g., direction of travel, origin and destination, route, etc.; example as shown in FIG. 6). For example, a rule may only apply (and/or apply differently) to vehicles 100 entering the primary geographic region 120 from outside said primary geographic region (and/or to vehicles 100 that began travel within the primary geographic region 120), vehicles 100 traveling in a particular direction or range of directions (e.g., vehicles 100 with average velocities oriented between two compass headings, such as velocities oriented between Northward and Westward), vehicles 100 traveling toward the primary geographic region 120 (e.g., the current vehicle trajectory would intersect the primary geographic region if the trajectory is not changed), the probability that the vehicle route will intersect and/or end in the primary geographic region (e.g., probability associated with the vehicle's instantaneous position, determined based on the historical probability of riders within the given geographic unit intersecting or ending at the primary geographic region 120, etc.); the probability associated with the origin/destination of entering and/or terminating within the primary geographic region, the probability associated with the user (e.g., based on user history), etc.) of entering and/or terminating within the primary geographic region, the component of the vehicle heading directed toward the primary geographic region (e.g., wherein the rule is applied when the radial heading component is larger than a predetermined multiple of the tangential heading component; wherein the rule is not applied when the tangential or normal heading component exceeds the radial heading component; etc.), and/or vehicles 100 with any other suitable travel directions.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the historical values of Nangeroni, because using historical values is the basis of empiricism and provides confidence values that agree with known behavior of a system.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz as applied to claim 1 above, and further in view of Saga et al. (US 5815824 A), hereinafter known as Saga.
Regarding claim 11, Kjølerbaken in view of Sorgatz does not teach but Saga teaches a method further comprising
generating navigational alerts associated with the detection of the environmental zone in the region (Saga, column 10, lines 12 to 39, "Based on the road map information from the road map information storage means 21, specifically, based on the information about the present position of the vehicle and the information about the destination and, when information on planned charging points and drive routes have been inputted, also based on this information, the best route selection means 24 selects the best route between the present position and the destination and stores it as best route information.  [¶] The indication control means 25 processes the map information from the map information storage means 21, the best route information from the best route selection means 24 and the present position information from the present position estimation means 23 and feeds the resulting signals to a display (image display means) 26 and audio indication means 27 such as an audio system. Accordingly, the map information and best route information, including the present position, are shown on the display 26 and from the audio system or the like 27, audio information on navigation such as a change to the route is given.  [¶] In particular, the map information shown on the display 26 also includes information on the locations of battery-charging stations and such information as to permit distinguishing each area as to whether it is a pollution-inhibited area or a pollution-non-inhibited area. The audio information is designed in such a way that, when a planned charging point (a battery-charging station where charging is planned) is approached, the driver is advised so by a voice similarly to audio information about the navigation.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the alerts of Saga, since these alerts would notify the driver directly about any potential approaching low-emission zone and allow them to take appropriate action in due course.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz as applied to claim 1 above, and further in view of Schrey et al. (EP 2153175 B1), hereinafter known as Schrey.
Regarding claim 12, Kjølerbaken in view of Sorgatz does not teach but Schrey teaches a method further comprising
generating alternate routes for navigation based on the detection of the environmental zone (Schrey, provided translation, "In a further, similarly stored embodiment, the destination Z2 is now outside the environmental zone UZ, but the most favorable route from the current location of the motor vehicle KFZ leads to the destination Z2 through the environmental zone UZ. In the route planning, however, the navigation restriction NSYS takes into account the passage restriction, so that the driver of the motor vehicle KFZ is offered an alternative route guidance which leads around the environmental zone UZ, so that the passage restriction is followed.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the alternate routes of Schrey, because the use of alternate routes improves the likelihood that the vehicle can avoid or use the low-emission zones properly.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz as applied to claim 1 above, and further in view of Schwemmer et al. (EP 2378249 A1), hereinafter known as Schwemmer.
Regarding claim 13, Kjølerbaken in view of Sorgatz does not teach but Schwemmer teaches a method further comprising
updating a coverage of the environmental zone in a map database, wherein the coverage is indicated by a polygon shape in the map database (Schwemmer, figure 4, element 50, low-emissions zone, which is depicted in a polygonal shape).
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the polygons of Schwemmer, because using polygons would provide a simple representation to create arbitrary shapes and therefore would be easy to implement and use.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjølerbaken in view of Sorgatz and Averbuch as applied to claims 17 above, and further in view of Saga.
Regarding claim 18, Kjølerbaken in view of Sorgatz and Averbuch does not teach but Saga teaches a system
generate navigational alerts for at least one vehicle based on the generated time schedule, wherein the navigation alerts comprise one or more route navigation instructions for the at least one vehicle based on the presence or absence of the environmental zone in the region at a time of navigation of the at least one vehicle through the region (Saga, column 10, lines 12 to 39, "Based on the road map information from the road map information storage means 21, specifically, based on the information about the present position of the vehicle and the information about the destination and, when information on planned charging points and drive routes have been inputted, also based on this information, the best route selection means 24 selects the best route between the present position and the destination and stores it as best route information.  [¶] The indication control means 25 processes the map information from the map information storage means 21, the best route information from the best route selection means 24 and the present position information from the present position estimation means 23 and feeds the resulting signals to a display (image display means) 26 and audio indication means 27 such as an audio system. Accordingly, the map information and best route information, including the present position, are shown on the display 26 and from the audio system or the like 27, audio information on navigation such as a change to the route is given.  [¶] In particular, the map information shown on the display 26 also includes information on the locations of battery-charging stations and such information as to permit distinguishing each area as to whether it is a pollution-inhibited area or a pollution-non-inhibited area. The audio information is designed in such a way that, when a planned charging point (a battery-charging station where charging is planned) is approached, the driver is advised so by a voice similarly to audio information about the navigation.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Kjølerbaken in view of Sorgatz with the alerts of Saga, since these alerts would notify the driver directly about any potential approaching low-emission zone and allow them to take appropriate action in due course.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saga in view of Sorgatz.
Regarding claim 20, Saga teaches a computer programmable product with operations comprising
obtaining route information for navigation of at least one vehicle in a region (Saga, column 5, lines 59 to 67, " the navigation system may additionally be provided with: pollution-inhibited area storage means containing information on a pollution-inhibited area corresponding to the road map information, area determination means for determining, based on information from the present position detection means and the pollution-inhibited area storage means, whether the present position of the automobile is in the pollution-inhibited area,"; and Saga, column 10, lines 12 to 39, "Based on the road map information from the road map information storage means 21, specifically, based on the information about the present position of the vehicle and the information about the destination and, when information on planned charging points and drive routes have been inputted, also based on this information, the best route selection means 24 selects the best route between the present position and the destination and stores it as best route information.  The indication control means 25 processes the map information from the map information storage means 21, the best route information from the best route selection means 24 and the present position information from the present position estimation means 23 and feeds the resulting signals to a display (image display means) 26 and audio indication means 27 such as an audio system. Accordingly, the map information and best route information, including the present position, are shown on the display 26 and from the audio system or the like 27, audio information on navigation such as a change to the route is given.  In particular, the map information shown on the display 26 also includes information on the locations of battery-charging stations and such information as to permit distinguishing each area as to whether it is a pollution-inhibited area or a pollution-non-inhibited area. The audio information is designed in such a way that, when a planned charging point (a battery-charging station where charging is planned) is approached, the driver is advised so by a voice similarly to audio information about the navigation.");
determining, based on map data and the route information, at least one location associated with a stored value related to an environmental zone in the region (Saga, column 3, lines 45 to 51, "Further, road map information is stored in the navigation system.  It is also contemplated that information on pollution-inhibited areas in correspondence to the map information be stored so that the navigation system can also be used for controlling operation of the internal combustion engine of the hybrid vehicle depending on whether the vehicle is within a pollution-inhibited area or not.");
determining a coverage area for the environmental zone in the region based on the determined at least one location (Saga, column 9, lines 43 to 57, "The road map information storage means 21 comprises, for example, a CD-ROM or the like. Stored in this map information storage means 21 include information on road maps stored in plural hierarchical levels of different reductions as well as information on road classes such as highways, general national roads and local roads and information on traffic conditions for intersections. In this embodiment, the map information storage means 21 also contains other information in correspondence to the road map information, including class information about whether each map area is an area high in the need for control of air pollution such as an urban area (a pollution-inhibited area) or an area low in the need for control of air pollution such as a suburb (pollution-non-inhibited area) and location information about battery-charging stations."; and Saga, column 10, lines 46 to 59, "Among these additional functional elements, the area determination means 31 determines, from the present position information from the present position estimation means 23 and the pollution inhibited/non-inhibited class information stored in the map information storage means 21, whether the present position of the vehicle is within a pollution-inhibited area; when the present position is not found to be within a pollution-inhibited area, whether the present position of the vehicle is within a predetermined distance of a pollution-inhibited area (in other words, within a zone close to a pollution-inhibited area) and whether any pollution-inhibited areas remain along the planned drive route from the present position of the vehicle to the destination of the planned charging point."); and
providing the navigation instructions for operation of the at least one vehicle in the region based on the determined coverage area for the environmental zone in the region (Saga, column 1, lines 21 to 25, "When a destination of the automobile (which may hereinafter be also called the "vehicle") is set by the driver, the navigation system selects the best route from the present position to the destination and guides the driver along the best route so selected."; Saga, column 9, lines 58 to 65, "Further, the drive plan information input means 22 comprises, for example, a keyboard which the driver can operate to input drive plan information. By numbers or the like, the driver can input a destination to which the driver wants to drive, a planned charging point when the driver plans to charge the battery 1 on the way to the destination and moreover, drive route information if the driver wants to follow a specific drive route."; Saga, column 10, lines 30 to 39, "In particular, the map information shown on the display 26 also includes information on the locations of battery-charging stations and such information as to permit distinguishing each area as to whether it is a pollution-inhibited area or a pollution-non-inhibited area. The audio information is designed in such a way that, when a planned charging point (a battery-charging station where charging is planned) is approached, the driver is advised so by a voice similarly to audio information about the navigation."; and Saga, figure 12, element 25).
Saga does not but Sorgatz teaches a computer programmable product with operations comprising
determining, based on map data and the route information, at least one location associated with a confidence value related to an environmental zone in the region (Sorgatz, provided translation, "The device for specifying the drive mode can be based, for example, on an evaluation of the current location of the vehicle and its stay in a zone in which the operation in internal combustion engine mode is not permitted, but also take into account other influencing variables, in particular the state data of the various units of the vehicle but may also include other parameters. For example, the internal combustion engine 14 be started automatically if due to very cold exterior and / or interior temperatures, it can be assumed that a significant performance for the operation of heaters is called immediately after or after departure, if it can be concluded that due to known from a navigation system data immediately after Ride should be driven on a significant slope or if it is known from data of the navigation system that the vehicle will enter in a short time with high probability in a zero-emission zone and the charging of the battery 34 is rated as insufficient. Conversely, the device for specifying the drive mode, for example, specify the flywheel-based drive mode, if from z. B. data from a navigation device can be concluded that the operation of the internal combustion engine is not permitted or desired.").
It would have been obvious to a person having ordinary skill in the art to modify the computer product of Saga with the probabilities of Sorgatz, because probability provides a single number that quantifies the confidence in a series of measurement and would be a simple option to achieve the stated goal of assessing the uncertainty in the determination of being in a low-emission zone or not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cyr et al. (US 20200284599 A1) - coverage area shape
Ito (JP 2000038940 A) - coverage area shape
Jobson et al. (WO 2016202360 A1) - low-emission zones
Jones (GB 2545524 A) - low-emission zones
Kaindl et al. (US 20110139882 A1) - low-emission zones
Khanafer (DE 102012011501 A1) - low-emission zones
Khasis (US 9792575 B2) - low-emission zones
Pompea (US 20190162154 A1) - low-emission zones
Quix et al. (DE 102018214773 A1) - low-emission zones
Schmidt et al. (EP 1225074 A2) - low-emission zones
Schmitz et al. (US 20020079853 A1) - low-emission zones
Schmitz et al. (US 20020096886 A1) - low-emission zones
Schmitz et al. (US 6483198 B2) - low-emission zones
Schrey et al. (WO 2008148606 A1) - coverage area shape
Shioda et a. (US 6697717 B2) - low-emission zones
Wilton et al. (US 20040174125 A1) - low-emission zones
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667   


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667